Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.904 Page 1 of 36




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF UTAH


     UNITED STATES OF AMERICA,
                                                          MEMORANDUM DECISION
            Plaintiff,                                        AND ORDER

     vs.                                                  Case No. 2:19-CR-00348-DAK

     MARYSOL PENA-ARMENTA and                                 Judge Dale A. Kimball
     JESUS NOEL RAMOS QUINTERO,

            Defendants.


                                          INTRODUCTION

           This matter is before the court on several motions from Defendant Jesus Noel Ramos

 Quintero (“Quintero”) and Defendant Marysol Pena-Armenta 1 (“Pena-Armenta”) (collectively

 “Defendants”): Defendant Quintero’s Motion to Dismiss (ECF No. 60); Defendant Quintero’s

 Motion to Suppress Statements and Evidence Derived as a Result of Violations of Sixth and

 Fifth Amendment Rights (ECF No. 61); Defendant Quintero’s Motion to Suppress Evidence

 Derived as a Result of an Unlawful Search and Seizure (ECF No. 62); Defendant Pena-

 Armenta’s Motion to Suppress Evidence Derived as a Result of an Invalid Search and Seizure

 (ECF No. 52); Defendant Pena-Armenta’s Motion to Suppress Statements Derived in Violation

 of the Sixth and Fifth Amendment Rights (ECF No. 53); and Defendant Pena-Armenta’s Motion



 1
   Defendant Pena-Armenta filed her Motion to Sever (ECF No. 54) along with her other motions.
 It appeared as though the Motion to Sever was to be addressed along with the rest of the motions
 before the court at this time. But, the parties failed to argue or brief the Motion to Sever. Thus,
 the court will not be ruling on the Motion to Sever at this time. The parties may address the
 Motion to Sever to the extent necessary after the court issues this Memorandum Decision and
 Order.
                                                  1
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.905 Page 2 of 36




 to Dismiss for Outrageous Government Conduct or in the Alternative to Suppress Statements

 (ECF No. 55.) On November 4, 2020, the court held an evidentiary hearing on these motions. At

 the evidentiary hearing, Kelsy B. Young represented the United States, Erlinda O. Johnson and

 Alexander Ramos represented Pena-Armenta, and Brett R. Parkinson represented Quintero. At

 the close of the evidentiary hearing, the court directed the parties to file simultaneous briefs by

 November 25, 2020. All parties timely filed their briefs. On December 2, 2020, the court held

 closing arguments on these motions and took the matter under advisement. After carefully

 considering the memoranda and other materials submitted by the parties and the facts and law

 relevant to these motions, the court enters the following Memorandum Decision and Order.

                                         FINDINGS OF FACT

 Motel Surveillance

         On August 1, 2019, officers with the Utah County Major Crimes Task Force in Provo,

 Utah, were conducting surveillance at the Little Suites Inn. (Ev. Hrg. Tr. at 8–9) [hereinafter Tr.]

 During the surveillance, Officer Uipi was located in a parking lot across a four-lane road to the

 east of the motel. (Id. at 13.) Other officers were located in a parking lot across a two-lane road

 to the south. (Id.)

         At some time in the late afternoon, the officers observed Defendants and one other

 individual leaving room 204. (Id. at 14, 43.) Defendant Quintero was carrying a “colorful bag.”

 (Id.) According to Uipi, the three individuals were talking with each other “like something had

 gone wrong or something was wrong by the way they were animatedly talking to each other.”

 (Id. at 18.) As the three individuals crossed the parking lot, they approached two vehicles, a

 BMW and a Ford. (Id. at 17–18, 21.) One of the Defendants placed the colorful bag into the

 trunk of the BMW. (Id. at 18.) After one of the Defendants placed the bag into the BMW, Pena-



                                                   2
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.906 Page 3 of 36




 Armenta and the third individual got into the BMW and Quintero got into the Ford. (Id. at 22.)

 Both cars then drove to a Home Depot parking lot less than one minute away. (Id. at 19.) Some

 of the surveilling officers followed. (Id. at 19.)

         At the Home Depot parking lot, the two vehicles did not move or meet with anyone. (Id.

 at 46.) While Defendants were parked at Home Depot lot, the officers at the motel observed

 emergency medical services (“EMS”) and a uniformed police officer arrive at the motel and

 proceed to room 204—the room Defendants left just moments earlier. (Id. at 23.) At some point

 before interacting with Defendants, the surveilling officers discovered that the EMS responded to

 room 204 due to a drug overdose. (Id.) The EMS successfully treated the overdose and

 transported the individual to the hospital. (Id. at 24.)

         Shortly after EMS transported the overdosed patient to the hospital, Defendants and the

 other individual returned to the motel parking lot in the Ford—leaving the BMW at Home Depot.

 (Id. at 24.) After talking for a short time in the motel parking lot, the three individuals returned to

 the Home Depot to retrieve the BMW and return it to the motel. (Id.) Once the two cars were

 parked side by side in the motel parking lot, Pena-Armenta moved the colorful bag from the

 BMW to the Ford. (Id. at 24–25.) As Pena-Armenta moved the bag, Officer Uipi testified that

 Defendants were looking around “suspiciously.” (Id.) After the bag was moved into the Ford,

 Defendants and the third individual got into the BMW and left the motel parking lot. (Id. at 25–

 26.) Quintero was driving, Pena-Armenta was seated in the back seat on the passenger side, and

 the third individual was in the front passenger seat. (Id. at 27.)

 Stopping the BMW & Calling for the K-9

         Defendants were not able to drive more than a few hundred yards north before the

 undercover officers pulled over the BMW. (Id. at 26, 43, 59–60.) Officer Uipi testified that the



                                                      3
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.907 Page 4 of 36




 reason for the stop was an inoperable taillight. (Id. at 26, 70.) In fact, on August 5, 2019, Officer

 Uipi wrote in his report that the inoperable taillight was the reason for the stop. (Id. at 70.) At the

 evidentiary hearing, however, it was clearly established that the taillight was, in fact, operable.

 (Id. at 49–50, 141–42.) Officer Uipi’s report does not list any other reason for the stop. (Id. at

 70.)

        Up to this point, the timeline is clear and the facts are relatively undisputed. It is at this

 point, however, that the timeline becomes unclear and the parties have major disputes over the

 facts. With that in mind, the court finds that it must rely only upon Officer Uipi’s testimony as

 supported by the body camera videos because Officer Uipi’s testimony is inconsistent and

 unclear about the timeline. Additionally, the court will be relying on modified versions of the

 timestamps contained in the body camera footage admitted as Exhibits F and K during the

 evidentiary hearing. These timestamps confusingly display the date and time as, for example,

 “2019-08-02 T04:45:57z.” (See Ex. F at 00:14, Ev. Hrg, Nov.4, 2020; see also Ev. Hrg., Ex. K,

 Nov. 4, 2020) [hereinafter Ex. F and Ex. K]. The court was initially inclined to completely

 disregard these timestamps as unreliable since they seem to indicate the wrong day at 4:45 in the

 morning. However, upon the court’s review of the body camera footage, it appears that just the

 date and hour are incorrect. (Ex. F at 00:14.) At 14 seconds into the video contained in Exhibit F,

 the squad car’s center console time is visible, showing 10:44—just one minute behind the

 timestamp. (Id.) Thus, the court finds that the timestamp is reasonably reliable if modified to

 reflect the accurate hour and date. Accordingly, the court will treat the timestep “T04:45:00” as

 meaning 10:45 p.m., “T05:00:00” as 11:00 p.m., and so on. Lastly, since the timestamps are in

 sync between both body cameras, the court will treat Exhibit K’s timestamp in the same manner.




                                                    4
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.908 Page 5 of 36




         With the issue of the timestamps cleared up, the court can now make factual findings

 about the timeline of events after Defendants left the motel in the BMW. Of the most concern are

 the inconsistencies about when the stop happened and how long after the stop that the K-9 unit

 arrived. Officer Uipi’s testimony on these matters is anything but clear or consistent.

         Turning to what time the officers stopped Defendants, Officer Uipi was very adamant and

 confident that the officers initiated the stop around 9:40 p.m. (Tr. at 42–43.) The court finds it

 helpful to quote this portion of the transcript where Ms. Johnson asks Officer Uipi about the time

 of the stop. Referring to Officer Uipi’s police report, 2 Ms. Johnson asks:

         Q.      And in the first paragraph, about seven lines down, you indicated about 9:40
                 p.m. detectives observed individuals exiting room 204. Do you disagree
                 with that, sir?
         A.      I would say that wouldn’t be the first. We had observed him prior to that.
         Q.      But you would agree with me that nowhere in your report do you indicate
                 that, prior to 9:40 p.m., you first observed Mr. Ramos Quintero?
         A.      Yes. It must have been a typo.
         Q.      So the question, Detective, would be, is that you first observed activity in
                 room 204 coming in and out of room 204 about 9:40 p.m.?
         A.      No. That—9:40 p.m. was around the time we were at—doing the traffic
                 stop.
         Q.      9:40 p.m. was the time you were doing the traffic stop, is that your
                 testimony?
         A.      Yeah. That would have been around the time we were doing the traffic stop.
                 It was more towards the night.

 (Tr. at 42.) Officer Uipi unequivocally and confidently testified that his report contained a typo

 and the stop began around 9:40 p.m. despite what is indicated in his police report. 3 (Id.) This one


 2
   The parties did not admit the police report into evidence. So, the only knowledge the court has
 regarding the report is what the parties referenced during the evidentiary hearing.
 3
   The court does not afford much weight to Officer Uipi’s police report because it is proving to
 be unreliable. First, Officer Uipi states that his own police report contains a critical typo about
 the time that the traffic stop occurred and when he first observed Quintero on the night in
 question (Tr. at 59.) Second, the police report omits the entirety of the “culmination of what [the
 officers] observed” that night to justify the traffic stop. (Tr. at 47.) Instead, the report merely lists
 the clearly debunked inoperable taillight as the sole reason for the stop. (Tr. at 47, 70.)
                                                    5
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.909 Page 6 of 36




 assertion that the stop happened at 9:40 conflicts with three other portions of his testimony. That

 is not to say that those other times are consistent either.

          Just a few minutes after establishing the time of the stop, Officer Uipi agreed with Ms.

 Johnson that “it would be fair to say that [the stop] had been ongoing for about ten minutes”

 when a uniformed officer wearing a body camera showed up to help with the stop. (Tr. at 52.)

 The video recorded from this officer’s body camera was admitted as Exhibit F during the

 evidentiary hearing. (Id.) This officer arrived around 10:45, meaning that the stop would have

 occurred around 10:35. (Ex. F. at 00:01.) Earlier in his testimony, however, Officer Uipi stated

 that he called for the dog “two to three minutes” into the stop “and the K-9 responded from

 Orem. To get from Orem to Provo, approximately it takes about . . . 8 to 10 minutes to arrive on

 scene.” (Tr. at 32.) Working backward from when the dog arrived and according to this version

 of Officer Uipi’s testimony, the stop would have occurred around 10:45 p.m. (Ex. K at 00:02.)

          At the very end of his testimony, Officer Uipi gives yet another time for when the stop

 occurred. Within this portion of Officer Uipi’s testimony, he not only is inconsistent about the

 time the stop occurred but also about what is contained in the “CAD log.” 4 On redirect

 examination by Ms. Young, Officer Uipi testified as follows:

          Ms. Young:     Do you have a document that says when this traffic stop occurred?
          The Witness:   I do.
          Ms. Young:     What is that document?
          The Witness:   It’s, again, the CAD call.
          ***
          The Court:     Is [the time of the stop] reflected on the CAD when it started?
          The Witness:   Yes.
          The Court:     And what time is that?
          The Witness:   So, Detective Shepherd called it out on 10:41.
          ***




 4
     CAD stands for “computer-aided dispatch.”
                                                    6
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.910 Page 7 of 36




         Ms. Young:   Okay. . . I want to be very clear when the traffic stop occurred. So,
                      Detective Shepherd conducts the traffic stop for the taillight; is that
                      correct, Detective Uipi?
         The Witness: Yes.
         Ms. Young: What time does that occur?
         The Witness: That I don’t know, other than what the CAD call says.
         Ms. Young: Well, is that the CAD call reading that the traffic stop occurred at
                      10:41?
         The Witness: That’s what I have on the CAD [call].

 (Tr. at 77–78.) Ms. Young concludes this line of questioning with quite the understatement: “I

 think there is some confusion” about the time of the stop. (Tr. at 79.) Despite the confusion, this

 testimony seems to—at first blush—establish the time of the stop as 10:41. But, on recross

 examination, defense counsel asks whether the “CAD report actually just references the dispatch

 of the K-9, doesn’t it.” (Tr. at 83.) Officer Uipi responds, “Yes, and when—and other things.”

 (Tr. at 83.)

         To summarize, Officer Uipi testified that the stop occurred at 9:40, 10:35, 10:41, and

 10:45. The court is not so troubled by the 10-minute difference between the 10:35 and the 10:45

 times. Indeed, a ten-minute change is not likely of consequence in this Fourth Amendment

 analysis. What is troubling to the court, however, is Officer Uipi’s inconsistent testimony about

 what the CAD log shows and when the stop occurred. To only further complicate this matter,

 Plaintiff did not produce the CAD log, call any of the other officers to testify and corroborate

 Officer Uipi’s timelines, or admit into evidence Officer Uipi’s police report. Thus, the court is

 left only with the testimony described above.

         According to Officer Uipi’s testimony, the court makes a few findings. First, the court

 finds that the CAD log only reflected that the call for the K-9 unit went out at 10:41 and the K-9

 unit informed Officer Uipi that it was on its way to the stop at 10:44. (Tr. at 58–60.) Thus, the

 CAD log did not show the time the stop occurred and, therefore, the stop could not have



                                                  7
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.911 Page 8 of 36




 occurred at 10:41. Second, since the court finds that the 10:41 time cannot be accurate, the stop

 also could not have occurred at 10:45.

        Lastly, the court finds that the stop occurred around 9:40. The court makes this finding

 based on the following reasons. First, Officer Uipi was confident that the stop was ongoing at

 9:40 and that his police report contained a typo about when they first observed Quintero at the

 motel. Officer Uipi even gave details about why the report must be wrong, stating that “it was

 still during the day time” when they first observed Quintero at the motel and, therefore, the 9:40

 time given in the police report is wrong. (Id.) Second, because Officer Uipi’s testimony was so

 inconsistent, the court finds that much of his testimony was self-serving. That is to say, Officer

 Uipi appeared to testify to the facts as he thought would best serve the Plaintiff. Accordingly, the

 court finds that Officer Uipi’s explanations that the stop occurred closer to the time that he called

 for the K-9 unit were simply attempts to make the detention sound more reasonable.

 The K-9 Unit’s Arrival & Running the Dog

        Thankfully the court can more easily determine what time the K-9 unit was called and

 arrived. Officer Uipi was slightly more consistent on this topic. Under cross-examination, Ms.

 Johnson asks Officer Uipi if he “would disagree if the records reflect that the K-9 unit arrived

 about 10:44, 10:45 in the evening?” (Tr. at 58.) Officer Uipi then refreshes his memory by

 looking at the CAD log on his cell phone and responds: “So the CAD call shows that the—we

 requested the K-9 around 10:41. Around 10:44 the K-9 unit said they are en route.” (Tr. at 58–

 60.) This timeline is supported by the timestamps in Exhibits K and F, both showing the dog

 arriving around 10:57 (Ex. F at 02:05; Ex. K at 11:42.) The 10:44 en route time and the 10:57

 arrival time are also roughly corroborated by Officer Uipi’s earlier testimony that it takes about

 eight to ten minutes for the K-9 unit to respond from Orem to Provo. (Tr. at 32.) Accordingly,



                                                   8
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.912 Page 9 of 36




 the court finds that the call for the K-9 unit went out at 10:41 and the K-9 unit arrived around

 10:57.

          When the K-9 officer approached Quintero in the driver’s seat, the K-9 officer said, in

 English: “Hey bro, they asked me to come run my dogs, so can you do me a favor and roll up

 your window for me so he doesn’t come in?” (Ex. K at 2:03–02:10.) Another officer then said,

 “Spanish”—indicating to the K-9 officer that Quintero does not speak English. (Ex. K at 02:09–

 02:12.) An officer then ordered Quintero out of the car, the instruction to roll up the window was

 not repeated in Spanish, and the front driver’s and passenger side windows were left down. (Ex.

 K at 02:09–02:25.)

          At 10:59 p.m., the K-9 officer began the perimeter smell of the BMW. (Ex. F at 13:23.)

 The K-9 officer stood at the front of the vehicle and gave the dog the signal to start sniffing. (Id.)

 The dog began the perimeter smell working its way from the front of the vehicle’s driver’s side,

 around the rear of the vehicle, with the K-9 officer giving the dog the entire length of the leash.

 (Id. at 13:23–13:30.) As the dog worked its way from the back of the car to the front on the

 passenger side, it briefly passed the open passenger window, stopped, and then doubled back and

 sniffed the seam between the front and rear passenger doors of the BMW. (Id. at 13:30–13:40.)

 As the dog doubled back, the K-9 officer continued walking toward the front of the BMW and

 stepped over the dog’s hind legs. (Id.) After he stepped over the dog’s hind legs, the K-9 officer

 was then situated near the front tire as the dog placed its front paws in the open passenger

 window. (Id.) The officer never appeared to stop walking around the vehicle until the dog

 attempted to enter the passenger window. (Id.) Simultaneously with the dog’s entry into the car,

 however, the K-9 officer stepped toward the open window and appeared to feed the leash into the

 car. (Id.) The officer did not attempt to prevent the dog from entering the vehicle. (Id.) The dog



                                                   9
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.913 Page 10 of 36




  remained inside the BMW for approximately 40 seconds. (Id. at 13:35–14:20.) While inside the

  vehicle, the dog indicated that it smelled drugs. The officers then searched the car and found the

  keys to the Ford and Pena-Armenta’s cell phone. (Tr. at 37–38.) No drugs were found in the

  BMW. (Id.)

  The Investigation: Before, During, & After the K-9 Unit

         Since the surveilling officers were undercover, they do not have cameras in their vehicles

  or on their bodies. (Tr. at 56.) So, the beginning of the traffic stop is not captured on video or

  audio. (Id.) Without any video evidence, there is a dearth of information about what happens

  during the first 65 minutes of the stop. (See Tr. at 6–83; see also Ex. K; Ex. F.) The only

  evidence the court has regarding this time is Officer Uipi’s testimony—which is anything but

  detailed regarding the timeline. In fact, the court can only make two findings about what

  occurred during those first 65 minutes. First, the officers removed a bottle of alcohol from the car

  and placed it on the roof of the BMW. (Ex. F at 00:40–01:35.) Second, the officers removed

  Pena-Armenta from the back seat and began asking her questions. (Id.) The court is only able to

  make these findings because of what is displayed in the earliest-responding, uniformed officer’s

  body camera footage. (Id.)

         From the body camera video and Officer Uipi’s testimony, the court notes six relevant

  events that occurred during the stop. The court keys in on these six events after meticulously

  comparing Officer Uipi’s testimony with the videos in Exhibits K and L. These events are as

  follows:

         First, the officers discovered open containers of alcohol. As noted earlier, the alcohol was

  discovered early in the stop. According to the body camera video, when the first officer equipped

  with a camera arrives, an open container of alcohol is seen on the roof of the car (Ex. F at 0:40)



                                                    10
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.914 Page 11 of 36




  and Pena-Armenta has already been removed from the back seat. (Ex. F at 00:44–01:35.) At

  10:53, the passenger shows an officer a second bottle of alcohol, and the passenger is removed

  from the car. (Ex F. at 07:18–07:38.) At that point, the officers only briefly inquired about

  whether Quintero had been drinking or was intoxicated. (Id. at 00:40–7:38). It isn’t until 11:35

  p.m. that an officer administers a field sobriety test to Quintero. (Ex. K at 39:50–44:02.) The

  officer who administered the test concluded: “I don’t think he is impaired.” (Id. at 44:30–44:32.)

           Second, Officer Uipi obtained Quintero’s drivers’ license and some other paperwork. (Tr.

  at 28.) This must have occurred before the K-9 arrived, but there is no conclusive evidence about

  the precise time.

           Third, Officer Uipi attempted to identify Pena-Armenta but she gave a false name. (Tr. at

  29.) The officers eventually learn that she gave a false name at 12:45 a.m., just before they place

  Defendants under arrest. (Ex. F at 1:59:31–2:00:08.)

           Fourth, after the K-9 arrived, the officers separated each of the BMW’s occupants to

  begin questioning about what had happened to the person who overdosed in room 204. (Tr. at

  29–30.) Upon questioning, Defendants and the third individual allegedly gave inconsistent

  stories about why they were in Provo. (Tr. at 75–76.) The officers do not hear these inconsistent

  stories until after the officers separated the three individuals, which separation occurred after the

  K-9 arrived at 10:57 p.m. (Ex. K at 02:09–02:25.) Additionally, under cross-examination, Officer

  Uipi conceded that the three individuals’ accounts were not all that inconsistent. (Tr. at 56–58.)

  Thus, the court will afford these inconsistencies their due weight when it makes legal findings

  below.

           Fifth, Officer Uipi testified that after he separated the occupants, he interviewed Pena

  Armenta. (Tr. at 33.) As he interviewed her, “she was messing with her phone. . . she was taking



                                                    11
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.915 Page 12 of 36




  the SIM card out from—the cell phone, and she attempted to throw it underneath the BMW.”

  (Tr. at 33–34.) This event, however, appears to happen long into the stop. It certainly could not

  have happened until after the officers searched the BMW because the officers find Pena-

  Armenta’s cell phone during the search. (Tr. at 37–38.) Additionally, Exhibit K appears to show

  this event occurred after midnight.

         At 12:16 a.m., Officer Uipi is seen getting into his patrol car and then hands Pena-

  Armenta a cell phone. (Ex. K at 1:21:50.) At 12:35 a.m., Pena-Armenta can be seen messing

  with her phone before she bends over and appears to toss something to the ground. (Ex F. at

  1:49:16–54.) Although the audio quality is not ideal, and the background noise is significant, it

  sounds to the court that an officer asked “why are you trying to get rid of your SIM card?” (Ex F.

  at 1:49:58–1:50:02.) Officer Uipi signaled for Pena-Armenta to step back. (Id. at 1:50:10–

  1:50:20.) Officer Uipi then appears to pick something up from the ground near the front tire of

  his patrol car. (Id.) The court, therefore, finds that this is the event about which Officer Uipi

  testified. Accordingly, Pena-Armenta did, in fact, try to dispose of the SIM card, but this

  occurred at Officer Uipi’s car (not the BMW) at 12:35 a.m.—nearly three hours after the stop

  and one and a half hours after the K-9 alerted in the BMW.

         Sixth, and finally, as the officers questioned Defendants, the K-9 unit left the scene of the

  stop, traveled to the motel, and the dog alerted on the Ford. (Tr. at 30–32.) After the dog alerted

  on the Ford, the officers obtained a warrant and discovered that the colorful bag contained 3.5

  lbs. of heroin. (Tr. at 30–32.) Defendants were then placed under arrest.

  The Charges & The Transport to Initial Appearance

         Pena-Armenta was initially charged in the Fourth Judicial District Court in Utah County.

  (Tr. at 120–21.) On September 12, 2019, a federal grand jury sitting in the District of Utah,



                                                    12
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.916 Page 13 of 36




  Central division returned an indictment charging Pena-Armenta with Possession with Intent to

  Distribute. (Tr. at 121–22.) During her state case, attorney Mari Alvarado-Tsosie represented

  Pena-Armenta. (Tr. at 120–21.) Ms. Alvarado-Tsosie also represented Pena-Armenta, albeit

  briefly, in this federal case, entering her appearance on September 26, 2019. (Tr. at 122–23.)

  Lastly, Federal Bureau of Investigation (FBI) Agent Larson was also involved in both the state

  and federal cases. (Tr. at 94, 96.)

         On September 26, 2019, FBI Agent Larson transported Pena-Armenta and Quintero to

  the U.S. District Court for their initial appearances. (Tr. at 98.) Agent Larson captured an audio

  recording of the transport. The transcription and translation of Agent Larson’s conversation with

  Defendants was admitted as Exhibit G-1 during the evidentiary hearing (Ev. Hrg., Ex. G-1, Nov.

  4, 2020) [hereinafter Ex. G-1].

         Agent Larson first picks up Quintero and reads him his Miranda rights in Spanish. (Evi.

  Hrg., Ex. G at 13:00–14:35) [hereinafter Ex. G]. Then, after picking up Pena-Armenta, Agent

  Larson tells Defendants where they are heading and recites the Miranda warnings to Pena-

  Armenta in English. (Ex. G-1 at 2–3.) The court finds it is best to quote the Miranda warning:

         U-hm and you have all the same rights you had in your state case, right. . . You
         have the right to remain silent. . . Anything you say could be used against you in
         court. . . You have the right to, ah, be represented by an attorney. . . If, ah, you can’t
         afford an attorney, one will be provided for you by the court.

  (Id. at 2, lines 18–26.) As Agent Larson recites the Miranda warnings to Pena-Armenta, she

  translates some of those warnings for Quintero. (Id.) A short while later, Agent Larson asks

  Pena-Armenta: “Do you have any questions about what your rights are? So, you understand.

  You’ve been through this before?” (Id. at 3, line 56.) Pena-Armenta responds: “Not at all.” (Id. at

  3, line 57.) Listening to the audio during this exchange shows that Pena-Armenta’s response was




                                                    13
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.917 Page 14 of 36




  to Agent Larson’s second question, regarding whether she had been through this before. (Ex G.

  at 49:37–49:50.)

         Right after Agent Larson says that the court may provide Defendants an attorney, Pena-

  Armenta states: “If we already have an attorney, it’s [inaudible] to you.” (Ex G-1 at 2, line 27.)

  Agent Larson responds by stating that she might need a new attorney, different than her attorney

  in the state case—implicitly acknowledging she was represented in the state matter. (Id. at 2,

  lines 29–42.) Pena-Armenta then unequivocally indicates that she has an attorney: “So, the one

  that I have already that [inaudible] for federal, um she’s not good, at all.” (Id. at 2, line 43

  (emphasis added).)

         After being made aware that Pena-Armenta was represented by counsel, Agent Larson

  did not passively field Pena-Armenta’s questions. For example, contrary to Plaintiff’s position,

  Agent Larson brings up the topic of Pena-Armenta cooperating with the government to resolve

  her case. (Id. at 3, line 44.) Pena-Armenta then asks “[w]hat does it mean cooperate with the

  case, or the whole thing, . . . what do you mean?” (Id. at 3, line 63.) What follows is a lengthy

  back and forth between Agent Larson and Pena-Armenta about what it means to cooperate, his

  advice on how she can and should cooperate, and then he steers the conversation into details

  about Pena-Armenta’s case. (Id. at 3–12.) During this back and forth, Agent Larson asks: “So,

  are you guys saying it’s, the guy who overdosed it’s primarily his heroin. Is that the . . . is that

  what we are really talking about?” (Id. at 6, line 104.) Agent Larson and Pena-Armenta then

  discuss more of the specifics of her situation and Agent Larson continues to give his take on the

  facts of her case and provides unprovoked advice about how Pena-Armenta can and should

  cooperate with the government. (Id. at 6–10.)




                                                    14
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.918 Page 15 of 36




          Agent Larson’s questions and statements, in the court’s opinion, were intended to try and

  goad Pena-Armenta into talking about her criminal history, this case, or similar matters. For

  example, Agent Larson: (1) continues to accuse Pena-Armenta of being untruthful, urging her to

  be open and honest (Id. at 10, lines 176–96); (2) makes passive-aggressive comments to Pena-

  Armenta (Id. at 6–7, line 123; 15, line 298; 17, lines 328–357); and (3) continually implies that

  Pena-Armenta and Quintero are long-time or career drug dealers working for the cartel (Id. at 19,

  lines 408–22; 21, line 459; 23, lines 525–44; 24–25, lines 597–603.) In short, when viewing the

  conversation during the transportation as a whole, the court to find that Agent Larson was not

  merely a passive participant in the conversation. Rather, Agent Larson was trying to get some

  kind of rise out of or information from Pena-Armenta.

          Upon arriving at the courthouse, Pena-Armenta terminated Ms. Alvarado-Tsosie as her

  lawyer. (Tr. at 124, 129.) Pena-Armenta told Ms. Alvarado-Tsosie that she did not need her

  anymore because she could speak with the government herself. (Tr. at 124, 127.) Prior to being

  terminated, Ms. Alvarado-Tsotsi believed she had a good attorney-client relationship with Pena-

  Armenta and was surprised by Pena-Armenta’s actions. (Tr. at 124–28.)

                                       CONCLUSIONS OF LAW

          Defendants argue the officers violated their Fourth, Fifth, and Sixth Amendment rights.

  The court will address each of these arguments in turn.

     I.      Fourth Amendment

          The Fourth Amendment protects against unreasonable searches and seizures. See U.S.

  Const. Amend. IV. “[T]he underlying command of the Fourth Amendment is always that

  searches and seizures be reasonable.” Wilson v. Arkansas, 514 U.S. 927, 931 (1995) (citation

  omitted). In a motion to suppress, “[t]he government has the burden of demonstrating that the



                                                  15
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.919 Page 16 of 36




  seizure it seeks to justify on the basis of a reasonable suspicion was sufficiently limited in scope

  and duration to satisfy the conditions of an investigative seizure.” United States v. Perdue, 8 F.3d

  1455, 1462 (10th Cir.1993).

          Defendants allege their Fourth Amendment rights were violated because the officers did

  not have: (A) reasonable suspicion to stop the BMW; (B) reasonable suspicion to prolong the

  stop; or (C) probable cause to search the BMW without a warrant. Defendants argue that if any

  one of these events violates the Fourth Amendment that the court must suppress all evidence

  discovered as a result of the invalid search or seizure pursuant to the exclusionary rule.

      A. Reasonable Suspicion for a Terry Stop

          The constitutionality of a traffic stop is analyzed under the Terry v. Ohio reasonable

  suspicion standard for investigatory detentions. United States v. Winder, 557 F.3d 1129, 1133

  (10th Cir. 2009) (citing Terry v. Ohio, 392 U.S. 1, 27 (1969)). Under this standard, for a traffic

  stop to pass constitutional muster it must be “justified at its inception” and “reasonably related in

  scope to the circumstances which justified the interference in the first place.” United States v.

  Shareef, 100 F.3d 1491, 1500 (10th Cir. 1996) (citation omitted). For an investigatory stop to be

  justified at its inception, courts

          ask whether the circumstances demonstrate that the law enforcement officers had
          reasonable suspicion that criminal activity may have been afoot. In making this
          determination, [courts] look at the totality of the circumstances to determine
          whether a particularized and objective basis, viewed from the standpoint of an
          objectively reasonable police officer, existed for suspecting criminal wrongdoing.

  United States v. Lopez, 518 F.3d 790, 797 (10th Cir. 2008) (citations omitted). This reasonable

  suspicion standard is purposely “somewhat abstract” and courts have “deliberately avoided

  reducing it to a neat set of legal rules” United States v. Arvizu, 534 U.S. 266, 274 (2002)

  (citations omitted). Although this abstract standard is not difficult to meet, “an officer's reliance


                                                    16
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.920 Page 17 of 36




  on a mere hunch is insufficient to justify a stop.” Id. (citation omitted). In short, under the

  objective standard courts should “ask whether the facts available to the detaining officer, at the

  time, warranted an officer of reasonable caution in believing the action taken was appropriate.”

  United States v. McHugh, 639 F.3d 1250, 1256 (10th Cir. 2011).

          In this case, Defendants spend the majority of their time arguing that there was no

  reasonable suspicion to stop Defendants’ vehicle based on an inoperable taillight. The court

  would have no problem finding a Fourth Amendment violation were the taillight the only reason

  for the stop. The taillight, however, is not the only basis for the stop—and Plaintiff has distanced

  itself from the taillight argument. 5

          Under Tenth Circuit case law, Plaintiff may abandon the pretextual justification of the

  taillight as the basis for the stop and argue the totality of the circumstances justified the

  detention. See United States v. Botero-Ospina, 71 F.3d 783, 787 (10th Cir. 1995). Plaintiff may

  engage in such post hoc justification of the stop because, in examining the constitutionality of a

  traffic stop, it is “irrelevant that the officer may have had other subjective motives for stopping

  the vehicle. [The] sole inquiry is whether this particular officer had reasonable suspicion” that

  criminal activity may have been afoot. Id.; see also Lopez, 518 F.3d at 797 (articulating that an

  investigatory stop may be justified when an officer suspects criminal activity). The Tenth Circuit

  adopted this standard because it “properly focuses on the very narrow question of whether the

  initial stop of the vehicle is objectively justified.” Botero-Ospina, 71 F.3d at 788. Thus, the court

  proceeds under the proper standard by examining what facts were available to the detaining

  officers when they pulled over Defendants and whether those facts objectively support a finding



  5
   The court does wish to express its concern over the pretext of the inoperable tail light listed in
  Detective Uipi’s police report. This fabrication only works to complicate Plaintiff’s case by
  calling into question the officer’s credibility and the accuracy of their reports and testimony.
                                                    17
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.921 Page 18 of 36




  of reasonable suspicion. The court finds that the facts available to the detaining officers did, in

  fact, satisfy the reasonable suspicion requirements.

         In this case, Defendants’ actions are very unusual and suspicious. The officers observed

  Defendants and one other person leave room 204 talking in an animated fashion and carrying a

  colorful bag. Defendants placed the bag into the BMW and drove the BMW and a Ford to a

  nearby Home Depot parking lot. While in the Home Depot parking lot, Defendants did not meet

  anyone or go into the store. Also, while Defendants are in the nearby parking lot, EMS

  responded to a drug overdose at the room Defendants had left just a few minutes earlier. After

  EMS treated the individual and took him to the hospital, Defendants promptly returned to the

  motel parking lot in just the Ford. Defendants then drove back to the Home Depot parking lot,

  retrieved the BMW, and again returned to the motel parking lot with both cars. In the motel

  parking lot, Defendants acted suspiciously as they again moved the bag from the BMW and into

  the Ford. Defendants then left the motel in the BMW.

         Given these facts, the court finds that an officer would reasonably suspect some kind of

  drug-related activity was afoot. Defendants unsuccessfully attempt to paint many of these

  activities as typical behavior for people staying at a motel (e.g., carrying bags at a motel, talking

  in an animated fashion, placing bags into cars, driving to a nearby store, etc.) The court agrees

  that, examined individually, many of these actions are entirely innocent behaviors. The court,

  however, must look to the totality of the circumstances. In so doing, the court cannot ignore the

  glaring suspicious actions and circumstances. Defendants’ actions in moving the bag back and

  forth from the BMW to the Ford and moving the cars between parking lots is undeniably

  suspicious behavior. These facts alone likely support a finding of reasonable suspicion. The

  moving of the bag and the cars when combined with the overdose in the room Defendants had



                                                   18
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.922 Page 19 of 36




  just left, however, easily provides the officers with enough reasonable suspicion to conduct an

  investigatory stop.

         Thus, for the foregoing reasons, the court finds that the officers had reasonable suspicion

  that Defendants were engaged in drug-related activities sufficient to make an investigative stop.

     B. Reasonable Suspicion to Prolong the Stop

         Once an officer makes an investigative stop, the following detention “must be reasonably

  related in scope to the circumstances which justified the stop in the first place because the Fourth

  Amendment imposes limitations on both the length of the detention and the manner in which it is

  carried out.” United States v. Romero, 743 F. Supp. 2d 1281, 1307 (D.N.M. 2010) (internal

  citations and quotation marks omitted), aff'd, 749 F.3d 900 (10th Cir. 2014). “Like a Terry stop,

  the tolerable duration of police inquiries in the traffic-stop context is determined by the seizure's

  mission”—in this case, to address the suspicion of drug-related activity. Rodriguez v. United

  States, 575 U.S. 348, 354 (2015) (internal quotation marks and citation omitted). Thus, a stop

  “may last no longer than is necessary to effectuate that purpose. Authority for the seizure thus

  ends when the tasks tied to the [stop] are—or reasonably should have been—completed.” Id.

  (internal citations and quotation marks omitted). Lastly, in assessing the length of the detention,

  “[courts] take into account whether the police diligently pursue their investigation.” United

  States v. Place, 462 U.S. 696, 709 (1983). The questions for the court are, therefore, what tasks

  were to be performed during a stop for drug-related suspicions and how long should those tasks

  reasonably take?

         Before addressing these questions, the court reiterates that it is the government’s burden

  in demonstrating that the stop is constitutionally sound and that there is essentially zero evidence

  before the court regarding the first 65 minutes of the stop. See United States v. Perdue, 8 F.3d



                                                   19
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.923 Page 20 of 36




  1455, 1462 (10th Cir.1993) (establishing that the government bears the burden of proving

  constitutionality). Turning to the matter at hand, in United States v. Mendoza, the Tenth Circuit

  addressed the amount of time that an officer may reasonably detain an individual under an

  investigative stop while waiting for a K-9 unit to respond. 468 F.3d 1256 (10th Cir. 2006). In

  Mendoza, the officer stopped the defendant after he rolled through a stop sign. Id. at 1258. As the

  officer ordered the defendant to roll the windows down, the officer noticed a strong smell and

  strange placement of air fresheners in the car. Id. During the officer’s initial exchange with the

  defendant, the defendant seemed nervous, changed his story about who owned the vehicle, and

  gave other suspicious or inconsistent answers to the officer’s questions. Id. at 1258–59. After the

  officer confirmed the driver had a valid license and proper registration, he asked for permission

  to search the vehicle. Id. at 1259. The driver refused to consent to the search. Id. At that point,

  the officer informed the defendant that he was not free to leave until a K-9 unit could come to

  inspect the vehicle. Id. The officer then promptly called for a dog. Id. The K-9 unit, however,

  was 50 miles away and took 40 minutes to arrive. Id. When the dog arrived it alerted on the car

  and the subsequent search uncovered methamphetamine. Id. Before his trial, the defendant

  attempted to suppress the evidence uncovered by the search and the district court denied his

  motion. Id.

         On appeal, the Tenth Circuit upheld the district court’s ruling. The court held that the 40-

  minute detention did not need to be supported by probable cause.

         Officers with reasonable suspicion to believe that the occupants of a vehicle are
         engaged in the unlawful transportation of contraband may detain the vehicle for a
         reasonable time to obtain a properly trained dog to sniff for contraband. Given the
         distance between the scene of the detention and the nearest handler, as well as [the
         officer’s] diligence in promptly calling the dog handler and the handler's speedy
         arrival, a 40–minute detention was reasonable.



                                                   20
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.924 Page 21 of 36




  Id. at 1261 (citation omitted). The Mendoza court also noted that detentions lasting 22 minutes

  and 38 minutes have been upheld as reasonable times waiting for a dog to arrive. Id. (citing

  United States v. Santos, 403 F.3d 1120 (10th Cir. 2005) and United States v. Villa-Chaparro, 115

  F.3d 797 (10th Cir. 1997)).

         The present case is distinguishable from Mendoza in two important ways. First, unlike

  Mendoza, the stop in this case was based upon the reasonable suspicion that Defendants were

  engaged in drug-related activity. With that being the purpose of the stop, the officers should have

  acted diligently to confirm or dispel those suspicions from the moment they stopped Defendants.

  With that in mind, this case differs in a second, critical way; the officers in this case did not

  promptly call for the K-9 unit. Here, the officers waited an hour before requesting a K-9 unit.

  Therefore, the officers did not “diligently pursue their investigation” into whether Defendants

  were engaged in drug-related activity. See Place, 462 U.S. at 709. Accordingly, the court finds

  the officers unreasonably prolonged the stop and violated Defendants’ Fourth Amendment rights

  unless Plaintiff can show an additional, independent basis for prolonging the stop.

         Plaintiff argues that, beyond the drug-related suspicions, the officers had six additional,

  independent bases upon which they could prolong the stop. Plaintiff argues that the officers

  lawfully prolonged the stop because: (1) they observed an open container in the car; (2) Pena-

  Armenta gave a false name when asked to identify herself; (3) the three individuals gave

  inconsistent stories about why they were in Provo, Utah; (4) the K-9 indicated inside the BMW;

  (5) Pena-Armenta attempted to get rid of the SIM card evidence; and (6) the K-9 indicated on the

  Ford, leading to the discovery that the colorful bag contained heroin. Unless Plaintiff can show

  that one or more of these facts supports a reasonable suspicion to prolong the detention, the court

  must find the detention unreasonable.



                                                    21
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.925 Page 22 of 36




         The court can easily disregard all but one of these arguments because they happened too

  long into the stop to support a reasonable suspicion to justify prolonging the detention.

  Specifically, only the open alcohol container could possibly support prolonging the stop because

  it is the only event that happened before the K-9 unit arrived and alerted inside the BMW. 6

  Obviously an open alcohol container could, in some circumstances, support prolonging a stop.

  But, such determinations are made on a case-by-case basis. The issue here is again whether the

  officers “diligently pursue[d] their investigation.” Place, 462 U.S. at 709. The court finds that the

  officers failed to do so. An officer does not diligently investigate or pursue an open alcohol

  container or possible driving while intoxicated violation by waiting two hours and 55 minutes

  before issuing a ticket for an open container (which never happened here) or administering a

  field sobriety test. (Ex. K at 39:50–44:02 (showing the field sobriety test being administered at

  11:35).) Additionally, the field sobriety test occurred well after the K-9 alerted inside the BMW.

  Thus, the open container in this instance does not support a finding of reasonable suspicion to

  justify the prolonged detention because the officers did not diligently pursue an investigation of

  the open container.

         For the foregoing reasons, the court finds that Plaintiff has not shown that the length of

  the detention was reasonable under the circumstances or that there was probable cause for a

  custodial detention. See Rodriguez v. United States, 575 U.S. 348, 354 (2015) (“Authority for the

  seizure thus ends when tasks tied to the traffic infraction are—or reasonably should have been—

  completed.” (citation omitted)). Accordingly, the court finds that the officers violated

  Defendants’ Fourth Amendment rights.




  6
   The court uses the K-9’s alert inside the BMW as the cutoff time because the alert inside the
  MBW, if lawful, would support a detention until the K-9 had a chance to sniff the Ford.
                                                   22
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.926 Page 23 of 36




     C. Probable Cause to Search the BMW

         “The Fourth Amendment generally requires police to secure a warrant before conducting

  a search.” Maryland v. Dyson, 527 U.S. 465, 466–67 (1999) (citation omitted). Without a

  warrant, a police officer must have probable cause to search a vehicle under the well-established

  automobile exception to the Fourth Amendment. See Florida v. Harris, 568 U.S. 237, 243

  (2013). “A police officer has probable cause to conduct a search when the fact available to him

  would warrant a person of reasonable caution in the belief that contraband or evidence of a crime

  is present.” Id. at 243 (internal quotation marks and citation omitted).

         There are two separate issues for the court to decide on this matter. First, did the dog

  jumping into the interior of the BMW constitute a search under the Fourth Amendment and,

  therefore, require probable cause? If not, the dog’s alerting inside the vehicle would certainly

  give the officers probable cause to search. Second, if the dog’s entry into the car did require

  probable cause, did the officers have enough to meet that standard? The court will address each

  question in turn.

             1. Dog’s Entry Into the BMW

         “It is well settled that a drug dog's sniff of the outside of a car is not itself a search for

  Fourth Amendment purposes and so doesn't require a showing of probable cause to justify it.”

  United States v. Ludwig, 641 F.3d 1243, 1250 (10th Cir. 2011) (citing Illinois v. Caballes, 543

  U.S. 405, 409 (2005)). “It is equally well settled that a trooper’s [interior inspection of a car’s

  compartments] is a search and does require probable cause to make it constitutional.” Id.

  “Officers may not, however, rely on a dog's alert if they open part of the vehicle so the dog can

  enter or if they encourage the dog to enter.” United States v. Ayala, 446 F. App'x 78, 80 (10th

  Cir. 2011) (citations omitted) (emphasis added). The court finds that there is no evidence that the



                                                    23
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.927 Page 24 of 36




  officer encouraged the dog to jump into the BMW. Thus, the court will focus its attention on

  whether the officer created the opening into the BMW.

         In United States v. Winningham, the Tenth Circuit found that a dog’s entry into the open

  sliding door of a van constituted a search of the vehicle when the detaining officer himself

  opened the passenger door before running the dog around the vehicle. 140 F.3d 1328, 1330–31

  (10th Cir. 1998). In determining if the dog’s actions constituted a search, the court focused on

  the officer’s conduct—including what the officers did not do. Id. Specifically, the court noted

  that because “the officers themselves opened the door” and demonstrated a “desire to facilitate a

  dog sniff of the van’s interior” that the dog’s entry into the van constituted a search in violation

  of the Fourth Amendment because the officers lacked probable cause. Id. (emphasis in original).

  Since Winningham, this issue has only come up a handful of times in this jurisdiction.

         Regarding the officers create an opening, the case law has not addressed situations where

  an officer indirectly creates an opening into the vehicle by ordering the driver to roll down the

  window—which is the case here. See United States v. Lujan, 398 F. App'x 347, 348 (10th Cir.

  2010) (upholding the dog’s entry into the vehicle because the defendant, without instruction,

  opened the passenger door and left it open as the dog sniffed around the vehicle); see also United

  States v. Stone, 866 F.2d 359, 364–65 (10th Cir. 1989) (upholding a dog’s entry into a vehicle

  because the defendant voluntarily opened the hatchback); United States v. Ayala, 446 F. App’x

  78, 79–80 (10th Cir. 2011) (upholding a dog’s “intrusion with his nose into the [car’s] driver’s

  side window” because the “window was already partially down” when the officer approached the

  car). In the case at hand, the passenger windows were likely rolled down after the officers

  instructed the Defendants to do so. Additionally, the officers instructed Quintero to roll up the

  windows in English and never repeated the instruction in Spanish so that he could understand.



                                                   24
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.928 Page 25 of 36




  Thus, the court finds, that although the officers did not directly create the opening, 7 they

  indirectly created the opening into the vehicle by ordering the window down and not intelligibly

  instructing the windows to be rolled up. Indeed, their actions and omissions “facilitate[d] a dog

  sniff of the [car’s] interior.” Winningham, 140 F.3d at 1330–31 (emphasis in original).

           For the foregoing reasons, the court concludes that the dog’s entry into the car constituted

  a search under the Fourth Amendment and, therefore, must have been supported by probable

  cause.

              2. Other Sources of Probable Cause

           Plaintiff argues that there are two other grounds—besides the dog alerting inside the

  BMW—upon which the officers had probable cause to search the vehicle. First, Plaintiff argues

  that the open container of alcohol inside the BMW gave the officers probable cause to search.

  Plaintiff cites to no case law to support this argument. The court, upon its own research, finds

  that the case law indicates that such a per se rule would violate the Fourth Amendment. See

  United States v. Thomas, 434 F. Supp. 3d 576, 585 (W.D. Ky. 2020), recons. denied, No. CV

  3:19-CR-00024-JHM, 2020 WL 3511585 (W.D. Ky. June 29, 2020); see also Florida v. Harris,

  568 U.S. 237, 244 (2013) (noting that the courts have “rejected rigid rules, bright-line tests, and

  mechanistic inquiries in favor of a more flexible, all-things-considered approach” when making

  probable cause determinations). Such per se rules are impermissible because they betray the test

  used to determine when probable cause exists—namely, that an officer has a reasonable belief

  that additional “contraband or evidence of a crime would be present.” Harris, 568 U.S. at 243.




  7
   This finding implies that indirectly creating the opening satisfies the first element recited in
  United States v. Ayala, 446 F. App'x 78, 80 (10th Cir. 2011).
                                                    25
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.929 Page 26 of 36




         Under this analysis, the court finds that the government has not shown that the officers

  reasonably believed the BMW would contain further evidence of an open container. In fact, an

  open container violation would typically not provide probable cause to search because an open

  container violation is self-contained—meaning the entirety of the violation is typically

  discovered upon finding the container. See Thomas, 434 F. Supp. 3d at 585 (finding that there

  was no probable cause to search based on an open container because “nothing suggest[ed] that

  there would be another container found”). Accordingly, the court finds that the open container

  did not provide probable cause to search the interior of the BMW.

         This leaves Plaintiff’s second argument that the officers had established probable cause to

  search the vehicle based on their drug investigation. In other words, Plaintiff argues that the

  same circumstances that gave the officers a reasonable suspicion to stop the vehicle also

  provided probable cause to search (e.g., the moving of the bag and vehicles, the overdose, the

  inconsistent answers, Pena-Armenta’s false name and attempt to get rid of the SIM card, and the

  dog indicating on the Ford). This argument fails for two reasons.

         First, regarding the moving of the bag and vehicles, these circumstances do not provide

  probable cause because the standard for the automobile exception is that the officers must have a

  reasonable belief that the BMW contained “contraband or evidence of a crime.” Harris, 568 U.S.

  at 243. Plaintiff has not made this showing. Without evidence that the officers had a reasonable

  belief that the BMW contained contraband or evidence of a crime then the government has failed

  its burden to justify the search. See United States v. Perdue, 8 F.3d 1455, 1462 (10th Cir. 1993).

  Second, the remaining facts Plaintiff points to as providing probable cause cannot possibly

  demonstrate probable cause to search because they all occurred after the K-9 alerted inside the

  car.



                                                   26
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.930 Page 27 of 36




            For the foregoing reasons, the court finds that the officer’s violated Defendants’ Fourth

  Amendment rights. Specifically, the court finds: (1) the officers had reasonable suspicion to stop

  the BMW; (2) the officers unreasonably prolonged the stop, leading to a de facto arrest without

  probable cause in violation of the Fourth Amendment; and (3) the dog’s entry into the vehicle

  constituted a search without adequate probable cause in violation of the Fourth Amendment.

  Accordingly, the court finds that all statements obtained from Defendants after the K-9 entered

  the vehicle are excluded. Additionally, any evidence obtained from the BMW and Ford must be

  excluded as well. See Wong Sun v. United States, 371 U.S. 471, 485 (1963) (“The exclusionary

  rule has traditionally barred from trial physical, tangible materials obtained either during or as a

  direct result of an unlawful invasion.”); see also United States v. Jimenez, 336 F. App'x 798, 802

  (10th Cir. 2009) (“The poisonous tree doctrine allows a defendant to exclude evidence ‘come by

  exploitation’ of violations of his Fourth Amendment rights.” (citation omitted)).

      II.      Fifth Amendment Due Process

            Defendants argue that Agent Larson’s interview during the transport violated the

  McDade-Murtha Act (28 U.S.C. § 530B) and, therefore, violated their Fifth Amendment rights to

  due process. Under the McDade-Murtha Act, “[a]n attorney for the Government shall be subject

  to State laws and rules, and local Federal court rules, governing attorneys in each State where

  such attorney engages in that attorney's duties, to the same extent and in the same manner as

  other attorneys in that State.” 28 U.S.C. § 530B(a). Defendants argue that Agent Larson violated

  the McDade-Murtha Act by running afoul of Utah’s “no-contact rule.” Utah R. Prof’l Conduct

  4.2(a).

            Rule 4.2(a) states that “[i]n representing a client, a lawyer shall not communicate about

  the subject of the representation with a person the lawyer knows to be represented by a legal



                                                    27
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.931 Page 28 of 36




  professional in the matter, unless the lawyer has the consent of the legal professional.” Id. While

  this rule and the McDade-Murtha Act apply to lawyers, they nevertheless can apply to law

  enforcement officials under some circumstances. See United States v. Ryans, 903 F.2d 731, 735

  (10th Cir. 1990); see also Utah R. Prof’l Conduct Rule 4.2, cmt. 14. Utah’s no-contact rule will

  not impute the actions of law enforcement officials to a lawyer “unless the conversation has been

  ‘scripted’ by the government lawyer.” United States v. Koerber, 966 F. Supp. 2d 1207, 1226

  (citing Utah R. Prof’l Conduct Rule 4.2, cmt. 14). In short, “Comment 14 effectively ties in to

  the ‘alter ego’ analysis—in certain circumstances enforcement officials are agents of the

  prosecuting party.” Id. (quotation marks omitted) (collecting cases).

         The court need not spend much time on this issue. In this instance, Defendants have not

  made any arguments that Agent Larson in any way coordinated, conspired, or otherwise

  communicated with the prosecutors before interviewing Defendants. The case that Defendants

  rely on 8 demonstrates that there must be some type of coordination, influence, authorization, or

  communication between the agent and the prosecutor. See Koerber, 966 F. Supp. 2d at 1227–29

  (discussing that the government knew that the defendant was represented and still authorized and

  instructed agents to arrange and conduct interviews with the defendant). Since Defendants have

  not adduced any evidence that Agent Larson acted as the prosecutor’s “alter ego,” the court finds

  that there was no violation of the McDade-Murtha Act and, therefore, no violation of

  Defendant’s Fifth Amendment rights under this theory.




  8
    The court finds Defendants’ attempt to rely upon United States v. Thomas unpersuasive
  because that case was concerned with the attorney’s conduct in attempting to admit into evidence
  it knew was obtained in violation of the attorney client privilege. 474 F.2d 110 (10th Cir. 1973).
                                                  28
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.932 Page 29 of 36




     III.      Fifth Amendment Right Against Self-Incrimination
               & Sixth Amendment Right to Counsel

            Defendants argue that Agent Larson violated their Fifth Amendment right against self-

  incrimination and their Sixth Amendment Right to counsel during the transport from Provo to

  their initial appearances. Defendants make three arguments about why these rights were violated:

  (A) Agent Larson deprived Defendants of the opportunity to receive assistance of counsel; (B)

  Agent Larson unlawfully elicited incriminating statements; and (C) Agent Larson obtained

  incriminating statements in the absence of a valid waiver.

     A. Opportunity to Receive Assistance of Counsel

            Defendants argue that the officers “conduct[ed] themselves in such a way as to deprive a

  criminal defendant of the very opportunity to receive assistance.” This argument overstates the

  facts in this case and the law regarding government conduct that interferes “with the ability of

  counsel to make independent decisions about how to conduct the defense.” Strickland v.

  Washington, 466 U.S. 668, 685 (1984) (collecting cases). The factual situations where courts

  have found that government conduct interfered with the ability of a defendant to have a

  meaningful attorney-client relationship are not present here. The collection of cases from

  Strickland notes that this type of violation occurs, for example, where there is a: bar on attorney-

  client consultation during overnight recess; bar on summation at a bench trial; requirement that

  the defendant be the first defense witness; or bar on direct examination of a defendant. See id.

  (citations omitted). The government’s conduct in this matter is entirely different from the cases

  where such interference has been found. Accordingly, the court finds this is not a sufficient

  argument to establish a Sixth or Fifth Amendment violation in this instance.




                                                   29
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.933 Page 30 of 36




     B. Unlawfully Eliciting Incriminating Statements

         Defendants argue that Agent Larson deliberately and unlawfully created a situation in

  which Defendants were likely to make incriminating statements to a co-defendant and the agents

  without counsel present. To support this argument, Defendants cite extensively from United

  States v. Geittmann, 733 F.2d 1419 (10th Cir. 1984). According to Defendants, Geittmann stands

  for the proposition that “once the right to counsel has attached, the defendant’s own

  incriminating statements elicited surreptitiously by the police without counsel present may not

  constitutionally be used by the prosecution as evidence against him at his trial.” Id. at 1425–26

  (internal formatting and citation omitted). Defendants again attempt to situate this case among

  inapposite case law.

         Geittmann focused its analysis on the facts of two Supreme Court cases: United States v.

  Henry, 447 U.S. 264 (1980) and Massiah v. United States, 377 U.S. 201 (964). In these cases, the

  government elicited incriminating, post-indictment statements by using a “co-defendant [who]

  decided to cooperate with the government” and a “paid government informant [who] was housed

  in the same cell block as [the defendant.]” Geittmann, 733 F.2d at 1426. Defendants suggest to

  the court that it is irrelevant that a co-defendant and a paid informant slash cellmate elicited the

  incriminating statements in Henry and Massiah. The court strongly disagrees. To read Henry,

  Massiah, and Geittmann in such a way is an indefensible interpretation of those cases. Indeed,

  the Geittmann opinion frequently reiterates that the Sixth Amendment violation came precisely

  because of the co-defendant and cellmate’s identity and relationship with the defendants and the

  government. To be more specific, Geittmann focuses much of its analyses on the fact that

  Massiah dealt with a “trusted co-defendant” who was “secretly cooperating with the

  government” and that Massiah and Henry “condemn deliberate efforts by the government to



                                                   30
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.934 Page 31 of 36




  create situations in which indicted defendants are likely to make incriminating statements to

  seemingly independent others in the absence of counsel.” Id. at 1426–27 (emphasis added). Such

  circumstances are not present here. Agent Larson is not seemingly independent nor is he in a

  unique position of trust with Defendants. There are also no allegations that there was some kind

  of plan or coordination to set up the transport in a way that deliberately and unlawfully created a

  situation in which Defendants were likely to make incriminating statements. In fact, it would be

  difficult to imagine how the court could find that Agent Larson surreptitiously elicited

  incriminating statements when he informed Defendants of their Miranda rights before

  transporting them to their initial appearance. Accordingly, this argument fails to prove a Sixth

  Amendment violation.

     C. Absence of A Valid Waiver

         Defendants argue that Agent Larson violated Defendants Sixth and Fifth amendment

  rights by deciding to contact a represented party, post-indictment and in the absence of a valid

  waiver. Generally speaking, “[i]n the context of post-indictment interrogation, the sixth

  amendment right to counsel is similar to the fifth amendment right against self-incrimination as

  set forth in Miranda.” Geittmann, 733 F.3d at 1426. Accordingly, the court will address the

  alleged Fifth and Sixth Amendment violations together. Thus, the question before the court is

  whether Defendants actually waived their rights before speaking to Agent Larson during the

  transport interview.

         A Miranda waiver must be made “voluntarily, knowingly, and intelligently.” Moran v.

  Burbine, 475 U.S. 412, 421 (1986). The waiver inquiry has “two distinct dimensions”:

         First, the relinquishment of the right must have been voluntary in the sense that it
         was the product of a free and deliberate choice rather than intimidation, coercion,
         or deception. Second, the waiver must have been made with a full awareness of
         both the nature of the right being abandoned and the consequences of the decision

                                                  31
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.935 Page 32 of 36




         to abandon it. Only if the totality of the circumstances surrounding the interrogation
         reveal both an uncoerced choice and the requisite level of comprehension may a
         court properly conclude that the Miranda rights have been waived.

  Id. (citation omitted). In cases challenging a waiver of rights, “a heavy burden rests on the

  government to demonstrate that the defendant knowingly and intelligently waived his privilege

  against self-incrimination and his right to retained or appointed counsel.” Id. In this case, the

  court need not address whether any alleged waiver was coerced. There is no evidence or

  allegation of coercion, intimidation, or deception. Thus, the issue is whether any waiver was

  “made with a full awareness of both the nature of the right being abandoned and the

  consequences of the decision to abandon it.” Burbine, 475 U.S. at 421.

         “The course of decisions since Miranda, informed by the application of Miranda

  warnings in the whole course of law enforcement, demonstrate that waivers can be established

  even absent formal or express statements of waiver that would be expected in, say, a judicial

  hearing to determine if a guilty plea has been properly entered.” Berghuis v. Thompkins, 560

  U.S. 370, 383 (2010). In fact, “[n]othing in Miranda requires an officer to ask specifically if the

  suspect waives his rights.” United States v. Varela, 576 Fed. Appx. 771, 776 (10th Cir. 2014);

  see also North Carolina v. Butler, 441 U.S. 369, 373 (1979) (noting that “the defendant's silence,

  coupled with an understanding of his rights and a course of conduct indicating waiver”).

         Nonetheless, “[i]f the State establishes that a Miranda warning was given and the accused

  made an uncoerced statement, this showing, standing alone, is insufficient to demonstrate ‘a

  valid waiver.’” Berghuis, 560 U.S. at 384. “The prosecution must make the additional showing

  that the accused understood these rights.” Id. “Where the prosecution shows that a Miranda

  warning was given and that it was understood by the accused, an accused's uncoerced statement

  establishes an implied waiver of the right to remain silent.” Id. However, “[i]t has been pointed



                                                   32
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.936 Page 33 of 36




  out that courts indulge every reasonable presumption against waiver of fundamental

  constitutional rights and that [courts] do not presume acquiescence in the loss of fundamental

  rights. A waiver is ordinarily an intentional relinquishment or abandonment of a known right or

  privilege.” Johnson v. Zerbst, 304 U.S. 458, 464 (1938) (citations omitted). “The determination

  of whether there has been an intelligent waiver of right . . . must depend, in each case, upon the

  particular facts and circumstances surrounding that case, including the background, experience,

  and conduct of the accused.” Id.

         In applying these principles, the Supreme Court in Patterson v. Illinois distilled the many

  recitations about what it means to make a knowing and intelligent waiver into one “key inquiry”:

  “Was the accused, who waived his Sixth Amendment rights during postindictment questioning,

  made sufficiently aware of his right to have counsel present during the questioning, and of the

  possible consequences of a decision to forgo the aid of counsel?” 487 U.S. 285, 292–93 (1988).

  The court then explained that the accused in that case was made aware of his rights and the

  consequences of waiver for two reasons. “First, the Miranda warning given petitioner made him

  aware of his right to have counsel present during the questioning.” Id. at 293. This was sufficient

  to inform the accused of “the sum and substance of the rights the Sixth Amendment provided

  him.” Id. “Second, the Miranda warnings also served to make petitioner aware of the

  consequences of a decision by him to waive his Sixth Amendment Rights.” Id. The court found

  that the Miranda warnings were sufficient to make him aware of the consequences of a waiver

  because the accused “[knew] what could be done with any statements he might make, and,

  therefore, what benefit could be obtained by having the aid of counsel while making such

  statements.” Id. The law as stated in Patterson convinces the court that both Quintero and Pena-

  Armenta did, in fact, make knowing and intelligent waivers.



                                                  33
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.937 Page 34 of 36




         At the outset, the court is unsure why Quintero has seemingly been left out of this portion

  of the briefing despite moving to suppress this evidence. The court, therefore, will treat any

  arguments as though they include both Defendants. With that in mind, Plaintiff argues that

  Defendants knowingly and intelligently waived their rights because they had a lengthy

  conversation about how Defendants were entitled to an attorney and how one could be provided.

  According to Plaintiff, this conversation was sufficient to make Defendants’ waiver knowing and

  intelligent. In response, Defendants advance a single, conclusory argument that there was no

  “valid waiver” of their rights. (Def. Marysol Pena-Armenta’s Mot. to Suppress Ev., at 31–2, ECF

  No. 99.) The court finds that the government has the better argument in this case.

         It is clear from both the transcript and the audio of the transportation interview that Agent

  Larson informed Defendants of their Fifth and Sixth Amendment rights and that Defendants

  appreciated the consequences of continuing to speak to Agent Larson. First, Defendants were

  clearly made aware of their rights by Agent Larson. Agent Larson not only read the warnings to

  Quintero in Spanish but also confirmed Quintero understood his rights after each warning.

  Additionally, Pena-Armenta was given the warnings in English and understood them sufficiently

  to translate them into Spanish. Second, Defendants were made aware of the consequences of

  waiving their rights when Agent Larson told them that anything they say can be used against

  them. Quintero clearly understood these instructions as evidence by him later telling Pena-

  Armenta not to “joke around so much. . . because when I got on. . . [Agent Larson] told me that

  everything we say here, it could be used against us, that’s why you don’t just say things in jest.”

  (Ex. G-1 at 22, lines 509–19; 23, line 558.) Regarding Pena-Armenta’s understanding, there is no

  one point in the audio recording that the court can cite as a demonstration she understood the

  consequences of waiving her rights. However, it seems clear from the entirety of the



                                                  34
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.938 Page 35 of 36




  transportation interview that Pena-Armenta understood her rights and the consequences of

  continuing to speak to Agent Larson. Furthermore, a specific showing of understanding is not

  required. Berghuis, 560 U.S. at 385 (“[T]he law can presume that an individual who, with a full

  understanding of his or her rights, acts in a manner inconsistent with their exercise has made a

  deliberate choice to relinquish the protection those rights afford.”). The evidence shows that

  Pena-Armenta comprehended her rights and then acted in a manner inconsistent with an

  individual who wished to exercise her rights against self-incrimination and to counsel.

  Accordingly, the court finds that Pena-Armenta made a knowing and intelligent waver of her

  Fifth and Sixth Amendment rights.

         For the foregoing reasons, the court finds that the interview during the transportation did

  not violate Defendants’ Fifth or Sixth Amendment rights under any of the theories advanced by

  Defendants. Because the court finds that there was no Fifth or Sixth Amendment violation, the

  court will deny Defendants’ request that the court dismiss the indictment or exclude all

  statements or evidence seized as a result of the transportation interview.

                                             CONCLUSION

         For the foregoing reasons: Defendant Quintero’s Motion to Dismiss (ECF No. 60) is

  DENIED; Defendant Quintero’s Motion to Suppress Statements and Evidence Derived as a

  Result of Violations of Sixth and Fifth Amendment Rights (ECF No. 61) is DENIED; Defendant

  Quintero’s Motion to Suppress Evidence Derived as a Result of an Unlawful Search and Seizure

  (ECF No. 62) is GRANTED; Defendant Pena-Armenta’s Motion to Suppress Evidence Derived

  as a Result of an Invalid Search and Seizure (ECF No. 52) is GRANTED; Defendant Pena-

  Armenta’s Motion to Suppress Statements Derived in Violation of the Sixth and Fifth

  Amendment Rights (ECF No. 53) is DENIED; and Defendant Pena-Armenta’s Motion to



                                                  35
Case 2:19-cr-00348-DAK-CMR Document 102 Filed 12/23/20 PageID.939 Page 36 of 36




  Dismiss for Outrageous government Conduct or in the Alternative to Suppress Statements (ECF

  No. 55) is DENIED. The court declines to dismiss the indictment at this time. Plaintiff may

  pursue the charges against Defendants if it so chooses and to the extent the law so permits.

         The court FURTHER ORDERS that, within 14 days of receiving this Order, Plaintiff

  submit the amount of time remaining on Defendants’ speedy trial clocks.

         DATED this 23d day of December, 2020.

                                               BY THE COURT:



                                               DALE A. KIMBALL
                                               United States District Judge




                                                  36
